PER CURIAM.
Mr. Holland’s motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850 was denied without an evidentia-ry hearing. Holland appeals, contending that he was entitled to a hearing under authority of Morgan v. State, 475 So.2d 681 (Fla.1985). Facially, Holland is correct. However our review leaves us convinced that the error was harmless according to applicable criteria and that no purpose would be served by remanding for a hearing. Palmes v. State, 397 So.2d 648 (Fla.1981) and Recinos v. State, 420 So.2d 95 (Fla. 3d DCA 1982). See also Section 924.-33, Florida Statutes (1984).
Affirmed.
LETTS, DELL and WALDEN, JJ., concur.